Case 1:20-cv-01106-LGS Document 112-5 Filed 01/22/21 Page 1 of 5




            EXHIBIT E
     Case 1:20-cv-01106-LGS Document 112-5 Filed 01/22/21 Page 2 of 5


       Case 1:18-cv-04500-GHW Document 52-1 Filed 07/15/19 Page 2 of 242


                                                                           Page 1
 1

 2   UNITED STATES DISTRICT COURT
 3   FOR THE SOUTHERN DISTRICT OF NEW YORK
 4   ------------------------------)
 5   KEWAZINGA CORP,
 6                   Plaintiff,
 7               vs.                                No. 18-CV-4500
 8   MICROSOFT CORPORATION,
 9                   Defendant.
10   ------------------------------)
11

12

13

14        DEPOSITION OF ROBERT L. STEVENSON
15                  New York, New York
16                     March 12, 2019
17

18

19

20

21

22

23

24   Reported by:
     Linda Salzman
25   JOB NO. 156164

                        TSG Reporting - Worldwide    877-702-9580
     Case 1:20-cv-01106-LGS Document 112-5 Filed 01/22/21 Page 3 of 5


       Case 1:18-cv-04500-GHW Document 52-1 Filed 07/15/19 Page 3 of 242


                                                                           Page 2
 1

 2                      March 12, 2019
 3                      9:05 a.m.
 4

 5          Deposition of ROBERT L.
 6   STEVENSON, the witness herein, held
 7   at the offices of Fish & Richardson,
 8   601 Lexington, 52nd Floor, New York,
 9   New York, pursuant to Notice, before
10   Linda Salzman, a Notary Public of
11   the State of New York.
12

13

14

15

16

17

18

19

20

21

22

23

24

25


                        TSG Reporting - Worldwide   877-702-9580
     Case 1:20-cv-01106-LGS Document 112-5 Filed 01/22/21 Page 4 of 5


       Case 1:18-cv-04500-GHW Document 52-1 Filed 07/15/19 Page 4 of 242


                                                                           Page 3
 1

 2   A P P E A R A N C E S:
 3

 4       STROOCK & STROOCK & LAVAN
 5       Attorneys for Plaintiff
 6               180 Maiden Lane
 7               New York, New York 10038
 8       BY:     KENNETH STEIN, ESQ.
 9               IAN DIBERNARDO, ESQ.
10

11       KLARQUIST SPARKMAN
12       Attorneys for Defendant
13               One World Trade Center
14               121 SW Salmon Street
15               Portland, Oregon 97204
16       BY:     J. CHRISTOPHER CARRAWAY, ESQ.
17               JAMES DEROUIN, ESQ.
18               TODD SIEGEL, ESQ.
19

20

21   Also Present:
22               KEITH HANNA, CEO, IPRD Group
23               STACY QUAN, ESQ, Assistant
24               General Counsel, Microsoft
25


                        TSG Reporting - Worldwide   877-702-9580
     Case 1:20-cv-01106-LGS Document 112-5 Filed 01/22/21 Page 5 of 5


      Case 1:18-cv-04500-GHW Document 52-1 Filed 07/15/19 Page 128 of 242


                                                                       Page 127
 1             Robert L. Stevenson
 2   data that's discussed in the embodiments
 3   of the '226.
 4       Q.      And what specific data are you
 5   referring to that's discussed in the '226?
 6       A.      Well, in the '226, because you
 7   have this fixed array of cameras, you have
 8   the geometric relationship between new
 9   cameras known.       That's a data that is
10   stored in the node that is used in
11   mosaicing or tweening.
12               In the hypothetical system you
13   have built, I don't know that geometrical
14   relationship.      It wasn't designed into my
15   system.    I walked between the two things,
16   and so I have to do something different.
17       Q.      And where does the '226 patent
18   disclose using that geometrical
19   relationship to do the mosaicing?
20       A.      Well, like I said before, the --
21   excuse me.
22               The '226, maybe, is the wrong
23   one to talk about it.            We should be
24   talking about the '325.              So sorry if
25   that's your point.          I should have said

                        TSG Reporting - Worldwide   877-702-9580
